Evans, Judge.
In United Family Life Ins. Co. v. DeKalb County, 134 Ga. App. 1 (213 SE2d 123), this court remanded the case for a determination as to whether any funds involved have been or will be paid or reimbursed by the Federal *823Government. But in DeKalb County v. United Family Life Ins. Co., 235 Ga. 417, the Supreme Court of Georgia on certiorari reversed, holding that no element of damage was created by the Georgia Land Acquisition Act (see Code Ann. § 99-3710), and this court was in error in remanding the case for such a determination. The judgment of the Supreme Court is therefore now made the judgment of this court, and accordingly, the judgment is affirmed.
Argued November 6, 1974
Decided December 2, 1975.
Heyman & Sizemore, William H. Major, William B. Brown, Benjamin H. Oehlert, III, for appellant.
Harvey, Willard & Elliott, Wendell K. Willard, Huie, Brown & Ide, Charles N. Pursley, Jr., Tom Watson Brown, for appellee.

Judgment affirmed.


Pannell, P. J., and Webb, J., concur.